DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 and 11-14 are objected to because of the following informalities:  
In claim 1, line 1, delete “(100)” and “(110)”. 
In claim 1, line 2, delete “(120)” and “(100)”. 
In claim 1, line 3, delete “(102)”. 
In claim 1, line 5, delete “(104)”.    
In claim 1, line 7, delete “(102)” and “(104)”.
In claim 1, line 9, delete “(102)”.
In claim 1, line 10, delete “(104)”.
In claim 2, line 1, delete “(104)”.
In claim 3, line 1, delete “(102)”.
In claim 4, line 1, delete “(102)”.
In claim 5, line 1, delete “(102)”.
In claim 6, line 3, “normalised” should be changed to “normalized”. 
In claim 7, line 1, delete “(102)”.
In claim 8, line 1, delete “(104)”.
In claim 9, line 3, “normalised” should be changed to “normalized”. 
In claim 11, line 1, delete “(104)”.
In claim 12, line 1, delete “(102)”.
In claim 13, line 3, delete “(102)”.
In claim 13, line 6, delete “(104)”.
In claim 14, line 1, delete “(800)”.
In claim 14, line 2, delete “(810)”.
In claim 14, line 4, delete “(820)”.

In claim 14, line 7, delete “(840)”.
In claim 14, line 10, delete “(850)”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Granneman (US 2018/0220052) in view of Liu (2018/0124368).
Regarding claim 1, Granneman discloses a system comprising one or more processors and one or more storage devices (paragraph [28], Granneman discloses implementing a system that comprises program code stored on a non-transitory computer readable media, wherein the program code comprises instructions to be executed by digital processing devices or processors), wherein the system is configured to: 
receive first image data of a first image of an object from a first 5image sensor (paragraph [52], in fig.1, Granneman discloses that sensor 20 receives first image data of an object or biological specimen in the visible light range, and paragraph [46], Granneman discloses that light source 8 can include both visible light and fluorescent light for shining light onto an object or specimen; paragraph [2], Granneman discloses that an object to be captured is biological tissue samples, wherein paragraph [45], Granneman discloses image capture device of fig.1 can be applied for capturing biological samples in microscopy); 

process the first image data and the second image data (paragraph [52], in fig.1, Granneman discloses that sensor 20 receives first image data of an object or biological specimen in the visible light range, and sensor 21 receives second image data of the object or biological specimen that is reflected with fluorescent light, wherein paragraph [56], Granneman discloses that image data obtained from sensors 20 and 21 are processed by element 22 and then sent to element 24 for analog to digital conversion, wherein the output of element 24 produces digitized versions of the first image data and the second image data to be sent to image processing circuitry 30 for further processing, and paragraph [57], Granneman discloses image processing circuitry 30 for performing digital image processing functions to process and combine the visible light images of image signal 27 with the fluoresced light data in signal 29); 
generate combined image data of an output image of the object in a 10color space based on the processed first image data and the processed second image data (paragraph [36], Granneman discloses that fig.2 is an expansion of image processing circuitry 30 of fig.1, wherein paragraph [72], Granneman discloses element 200 for generating the color space of image signal 27 (visible light image data), and paragraph [74], Granneman discloses element 201 for generating the color range/space of image signal 29 (fluoresced image data), and in paragraph [75], Granneman discloses output signals of elements 200 and 201 eventually go to element 204 for image combining processing to generate combined image data 206 as disclosed in paragraph [83]).
Granneman does not disclose “generate combined image data of an output image of the object in a 10linear color space based on the processed first image data and the processed second image data” and “convert the combined image data to a non-linear color space representation of the output image”.  
Since Granneman discloses “generate combined image data of an output image of the object in a 10color space based on the processed first image data and the processed second image data”, and Liu discloses “implementation of linearization of image data for obtaining output image of the object in a linear color space” and “…convert the image data to a non-linear color space representation of the output image”, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Granneman and Liu together as a whole for ascertaining the limitations “generate combined image data of an output image of the object in a 10linear color space based on the processed first image data and the processed second image data” and “convert the combined image data to a non-linear color space representation of the output image” so as to provide dynamic color transform metadata for assisting in dynamic range conversion of images in order to accurately reflect the video data for viewing at the display terminal (last sentence of Liu’s paragraph [44]).
	Regarding claim 2, Granneman discloses the second image data is fluorescence image (paragraph [52], in fig.1, Granneman discloses that sensor 21 receives second image data of the object or biological specimen that is reflected with fluorescent light, and paragraph [46], Granneman discloses that light source 8 can include both visible light and fluorescent light for shining light onto an object or specimen; paragraph [2], Granneman discloses that an object to be captured is biological tissue samples, wherein paragraph [45], Granneman discloses image capture device of fig.1 can be applied for capturing biological samples in microscopy).  Granneman does not disclose wherein the second image data is 
Since Granneman discloses “the second image data is fluorescence image”, and Liu discloses obtaining linear color space image data, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Granneman and Liu together as a whole for ascertaining the limitation “wherein the second image data is linear color 15space image data of the fluorescence image” so as to provide dynamic color transform metadata for assisting in dynamic range conversion of images in order to accurately reflect the video data for viewing at the display terminal (last sentence of Liu’s paragraph [44]).
	Regarding claim 3, Granneman discloses wherein the first image data is from color space image data of the first image (paragraph [52], in fig.1, Granneman discloses that sensor 20 receives first image data of an object or biological specimen in the visible light range, and paragraph [46], Granneman discloses that light source 8 can include both visible light and fluorescent light for shining light onto an object or specimen; paragraph [2], Granneman discloses that an object to be captured is biological tissue samples, wherein paragraph [45], Granneman discloses image capture device of fig.1 can be applied for capturing biological samples in microscopy). Granneman does not disclose wherein the first image data is linear color space image data of the first image.  However, Liu teaches wherein the first image data is linear color space image data of the first image (paragraph [49], Liu discloses linearizer 210 for performing the linearization of color space data to obtain linear color signals, and paragraph [53], Liu discloses linearizer 210 performs the linearization or conversion of non-linear R'G'B' color space signals to linear RGB color space signals; paragraph [48], Liu discloses obtaining linear RGB format).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Granneman and Liu together as a whole for providing dynamic color transform metadata for assisting in dynamic range conversion of images in order to accurately reflect the video data for viewing at the display terminal (last sentence of Liu’s paragraph [44]).
	Regarding claim 5, Granneman does not disclose wherein processing the first image data comprises converting the non-linear color space image data of the first image to linear color space image data of the first image before further processing the linear color space image data of the first image.  However, Liu teaches wherein processing the first image data comprises converting the non-linear color space image data of the first image to linear color space image data of the first image before further processing the linear color space image data of the first image (paragraph [49], Liu discloses de-linearizer 230 for performing delinearization of color space data to obtain the non-linear color signals so that other further processing like relaying the data to elements 235, 240 and 245, and paragraph [55], Liu discloses de-linearizer 230 performs linear interpolation of an inverse EOTF transfer function to generate non-linear R'G'B' color space signals; paragraph [48], Liu discloses obtaining non-linear RGB formats as well as sRGB formats). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Granneman and Liu together as a whole for providing dynamic color transform metadata for assisting in dynamic range conversion of images in order to accurately reflect the video data for viewing at the display terminal (last sentence of Liu’s paragraph [44]).
	Regarding claim 10, Granneman does not disclose wherein the non-linear color space representation is the sRGB format.  However, Liu teaches wherein the non-linear color space 
	Regarding claim 11, Granneman discloses receive second image data (paragraph [52], in fig.1, Granneman discloses that sensor 20 receives first image data of an object or biological specimen in the visible light range, and sensor 21 receives second image data of the object or biological specimen that is reflected with fluorescent light).  Granneman does not disclose wherein the received second image data has 20linear RGB format.  However, Liu teaches the received image data has linear RGB format (paragraph [48], Liu discloses image data including linear RGB format). 
Since Granneman discloses receiving second image data, and Liu discloses receving image data has linear RGB format, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Granneman and Liu together as a whole for ascertaining the limitation “wherein the received second image data has 20linear RGB format”  to provide dynamic color transform metadata for assisting in dynamic range conversion of images in order to accurately reflect the video data for viewing at the display terminal (last sentence of Liu’s paragraph [44]).
Regarding claim 12, Granneman does not disclose wherein the received first image data has linear RGB format or sRGB format.  However, Liu teaches wherein the received first image data has linear RGB format or sRGB format (paragraph [48], Liu discloses image data including linear RGB format, non-linear RGB format and sRGB format).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Granneman and Liu together as a whole for providing dynamic color transform metadata for assisting in dynamic range conversion of images in order to accurately reflect the video data for viewing at the display terminal (last sentence of Liu’s paragraph [44]).

	Regarding claim 14, Granneman discloses a method for generating output image data (paragraph [45], Granneman discloses image capture device of fig.1 can be applied for capturing biological samples in microscopy), the method comprising:
receiving first image data of a first image of an object from a first image sensor (paragraph [52], in fig.1, Granneman discloses that sensor 20 receives first image data of an object or biological specimen in the visible light range, and paragraph [46], Granneman discloses that light source 8 can include both visible light and fluorescent light for shining light onto an object or specimen; paragraph [2], Granneman discloses that an object to be captured is biological tissue samples, wherein paragraph [45], Granneman discloses image capture device of fig.1 can be applied for capturing biological samples in microscopy); 

15processing the first image data and the second image data (paragraph [52], in fig.1, Granneman discloses that sensor 20 receives first image data of an object or biological specimen in the visible light range, and sensor 21 receives second image data of the object or biological specimen that is reflected with fluorescent light, wherein paragraph [56], Granneman discloses that image data obtained from sensors 20 and 21 are processed by element 22 and then sent to element 24 for analog to digital conversion, wherein the output of element 24 produces digitized versions of the first image data and the second image data to be sent to image processing circuitry 30 for further processing, and paragraph [57], Granneman discloses image processing circuitry 30 for performing digital image processing functions to process and combine the visible light images of image signal 27 with the fluoresced light data in signal 29); 
generating combined image data of an output image of the object in a 10color space based on the processed first image data and the processed second image data (paragraph [36], Granneman discloses that fig.2 is an expansion of image processing circuitry 30 of fig.1, wherein paragraph [72], Granneman discloses element 200 for generating the color space of image signal 27 (visible light image data), and paragraph [74], Granneman discloses element 201 for generating the color range/space of image signal 29 (fluoresced image data), and in paragraph [75], Granneman discloses output signals of elements 200 and 201 eventually go to element 204 for image combining processing to generate combined image data 206 as disclosed in paragraph [83]).
Granneman does not disclose “generating combined image data of an output image of the object in a linear color space based on the processed first image data and the processed second image data” and “converting the combined image data to a non-linear color space 20representation of the output image”.  
Since Granneman discloses “generating combined image data of an output image of the object in a 10color space based on the processed first image data and the processed second image data”, and Liu discloses “implementation of linearization of image data for obtaining output image of the object in a linear color space” and “…converting the image data to a non-linear color space representation of the output image”, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Granneman and Liu together as a whole for ascertaining the limitations “generating combined image data of an output image of the object in a linear color space based on the processed first image data and the processed second image data” and “converting the combined image data to a non-linear color space 20representation of the output image” so as to provide dynamic color transform metadata for assisting in dynamic range conversion of images in order to accurately reflect the video data for viewing at the display terminal (last sentence of Liu’s paragraph [44]).
	Regarding claim 15, Granneman discloses a non-transitory computer-readable medium storing a computer program (paragraph [28], Granneman discloses implementing a system that comprises program code stored on a non-transitory computer readable media, wherein the program code comprises instructions to be executed by digital processing devices or processors) comprising instructions which, when the instructions are executed by a processor (paragraph [28], Granneman discloses implementing a system that comprises program code stored on a non-transitory computer readable media, wherein the .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Granneman (US 2018/0220052) and Liu (2018/0124368) in view of Wen (US 2017/0366747).
	Regarding claim 7, Granneman discloses processing the first image data (paragraph [52], in fig.1, Granneman discloses that sensor 20 receives first image data of an object or biological specimen in the visible light range, and sensor 21 receives second image data of the object or biological specimen that is reflected with fluorescent light, wherein paragraph [56], Granneman discloses that image data obtained from sensors 20 and 21 are processed by element 22 and then sent to element 24 for analog to digital conversion, wherein the output of element 24 produces digitized versions of the first image data and the second image data to be sent to image processing circuitry 30 for further processing, and paragraph [57], Granneman discloses image processing circuitry 30 for performing digital image processing functions to process and combine the visible light images of image signal 27 with the fluoresced light data in signal 29).
Granneman and Liu do not disclose wherein processing the first image data comprises at least one of demosaicing and vignetting compensation.  However, Wen teaches wherein processing the first image data comprises at least one of demosaicing and vignetting compensation (paragraph [125], Wen discloses element 94 is a demosaic circuit for demosaicing image data).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Granneman, Liu and Wen together as a whole for producng high quality, high resolution images for display in order to be clearly viewed by a user (Wen’s paragraph [26]).
	Regarding claim 8, Granneman discloses processing the second image data (paragraph [52], in fig.1, Granneman discloses that sensor 20 receives first image data of an object or biological specimen in the visible light range, and sensor 21 receives second image data of the object or biological specimen 
Granneman and Liu do not disclose processing the second image data 10comprises at least one of demosaicing, vignetting compensation, and pseudo color adaptation.  However, Wen teaches processing the second image data 10comprises at least one of demosaicing, vignetting compensation, and pseudo color adaptation (paragraph [125], Wen discloses element 94 is a demosaic circuit for demosaicing image data).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Granneman, Liu and Wen together as a whole for producng high quality, high resolution images for display in order to be clearly viewed by a user (Wen’s paragraph [26]).
Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488